Citation Nr: 0842053	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-41 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine with herniation at L4-5.

2.  Entitlement to an increased rating for low back strain, 
currently evaluated at 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1985 to 
June 1989.  

These matters come to the Board of Veterans' Appeals (Board) 
following December 2003 and December 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri and Des Moines, Iowa, respectively.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2003, the veteran filed a claim for an increased 
evaluation of his low back strain disability which is 
evaluated at 20 percent disabling.  The veteran also asserted 
that service connection is warranted for degenerative changes 
changes of the lumbar spine with herniation at L4-5.  

The Board observes that there are multiple ways to establish 
service connection.  Service connection may be awarded on a 
direct basis for disability resulting from disease or injury 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  
Furthermore, direct service connection may also be granted 
for any injury or disease diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis 
for disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice- connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a) 
(2008).  See also, Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Lastly, where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disability shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

While the veteran was afforded VA examinations in October 
2003 and May 2005 addressing whether his current degenerative 
changes of the lumbar spine with herniation at L4-5, neither 
examination addresses whether the veteran's current 
degenerativce changes of the lumbar spine may be secondary 
to,or aggravated by, his service connected chornic low back 
strain.  On remand, the veteran should be afforded a VA 
examination to ascertain the relationship, if any, between 
the veteran's current degerative changes of the lumbar spine 
with herniation and his service connected low back strain.

Furthermore, the Board observes that X-rays taken within one 
year of the veteran's separation from active duty reveal that 
the veteran had slight retrolithesis of L5-L6 with mild disk 
narrowing.  It is unclear if these changes are consistent 
with arthritis or whether they are congenitial in nature.  
These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  On remand, 
the veteran should be afforded a VA examination to determine 
whether the veteran's current degeneartaive changes of the 
lumbar spine were initially manifested within one year of his 
active military service and whether the findings reported on 
the August 1989 X-ray report represent congenital disability 
or degenerative arthritis of the lumbar spine.  

It is apparent to the Board that the veteran's claims for an 
increased rating for low back strain and service connection 
for degenerative changes of the lumbar spine with herniation 
at L4-5 are inextricably intertwined and must be considered 
together in order to accurately assess the veteran's 
condition during the course of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the names 
and addresses of all medical care 
providers who treated the veteran for low 
back disabilty, to include muscle strain, 
degenerative disc disease, and 
degenerative joint disease since his 
separation from active duty.  After 
securing the necessary release, the RO 
should obtain these records.

The RO/AMC must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2008) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  After securing any additional 
records, the veteran should be scheduled 
to undergo a VA examination.  All 
appropriate testing should be conducted 
and all clinical findings should be 
reported in detail.  The veteran must be 
given adequate notice of the 
examination, to include the consequences 
of his failure to report under 38 C.F.R. 
§ 3.655.  A copy of the examination 
notification should be associated with 
the claims file.  Failure to appear for 
any scheduled examination should be 
noted in the claims file.

The examiner should be asked to review 
the claims file prior to, and in 
conjunction with, the examination.  

The examiner should be asked to identify 
with specificity any current low back 
disorder that is presently manifested or 
otherwise indicated by the record.  For 
each disorder identified, the examiner 
should:

b)  Indicate whether the disorder is 
congential in nature.  If so, the 
examiner should proferr an opinion 
as to whether it is at least as 
likely as not (50 percent or better 
probability) that the disorder 
increased in severity beyond the 
natural progression of the disorder 
during the veteran's active military 
service.  

b)  Proffer an opinion as to whether 
it is at least as likely as not (50 
percent or better probability) that 
the disorder was initially 
manifested during the veteran's 
active military service.

c)  Proffer an opinion as to whether 
it is at least as likely as not (50 
percent or better probability) that 
the disorder is either proximately 
due to, or the result of, the 
veteran's service-connected low back 
strain.

d)  Proffer an opinion as to whether 
it is at least as likely as not (50 
percent or better probability) that 
the disorder is aggravated by the 
veteran's service-connected low back 
strain. 

e)  Proffer an opinion as to whether 
it is at least as likely as not (50 
percent or better probability) that 
the disorder was initially 
manifested within one year following 
the veteran's separation from active 
duty.  

f)  Review the record, in particular 
the August 1989 VA examination 
report and X-ray students, and 
proferr an opinion as to whether it 
is at least as likely as not (50 
percent or better probability) that 
the veteran's current degenerative 
changes of the lumbar spine and/or 
disc herniation are consistent with 
a diagnosis of arthritis.  If so, 
the examiner should proferr an 
opinion as to whether the 
disorder(s) were initially 
manifested within one year following 
the veteran's active military 
service.  
The rationale for all opinions expressed 
should be provided.

3.  The RO/AMC should ensure that the 
medical report requested above complies 
with this remand, especially with respect 
to the instructions to provide a medical 
opinion.  If the report is insufficient, 
or if the requested action is not taken 
or is deficient, it should be returned to 
the examiner for correction.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After taking any further development 
deemed appropriate, the RO/AMC should 
readjudicate the issues on appeal.  If 
the benefits are not granted, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case in regards to both issues and should 
be afforded an opportunity to respond 
before the record is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




